IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIE F. HALE,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-4988

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed October 24, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

Willie F. Hale, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Kenneth S. Steely, General Counsel,
and Beverly Brewster, Assistant General Counsel, Florida Department of Corrections,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED. Respondent’s motion, filed on August 7, 2017, is granted, and the

petition for writ of certiorari is dismissed as moot.

ROBERTS, RAY, and OSTERHAUS, JJ., CONCUR.